DETAILED ACTION

Reasons for Allowance
Claims 1, 3-10, 12-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 07/21/2022 has been reviewed by the examiner in view of prior art of records Kappus et al. (US 2015/0104026 A1), and the prior art of records Kappus fails to teach the cited claim limitations of “determine a source language of the audible-frequency audio content; determine that the source language of the audio content is different from a target language associated with the listener at the target location; and translate the source language of the audio content to the target language prior to causing the one or more directional speakers to modulate the ultrasonic carrier signal”. Prior art Kappus teaches system and methods for performing noise cancelation in a listening environment. An ultrasonic audio system for canceling a noise sound from a listening environment includes an audio processing system in an ultrasonic emitter. The audio processing system includes a communication module configured to receive a noise signal detected by a noise detection module, the noise signal representing the noise sound in a listener environment; a noise cancelation module configured to invert the received noise signal thereby creating an inverse noise signal representing an inverse of the noise sound; and a modulator configured to modulate the inverse noise signal onto an ultrasonic carrier to generate an ultrasonic signal. However, prior art of records Kappus fails to teach the cited claim limitations of “determine a source language of the audible-frequency audio content; determine that the source language of the audio content is different from a target language associated with the listener at the target location; and translate the source language of the audio content to the target language prior to causing the one or more directional speakers to modulate the ultrasonic carrier signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 25, 2022
/SIMON KING/Primary Examiner, Art Unit 2653